DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, Claims 1-6, in the reply filed on March 05, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 					Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, “the region” should read “the at least one region” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the cover member has a highest infrared absorbance on a first surface side in a direction perpendicular to the first surface" in lines 1-2, however, the limitation is unclear. It is unclear as to the section of the cover member defining the “first surface side” having the highest infrared absorbance. It is not clear as to the “surface” of the cover member absorbing infrared in a direction perpendicular to the “first surface of the transparent base”. Further clarification is requested and appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al (US 2013/0089929) (hereinafter “Joo”) in view of Ozawa et al. (cited in IDS dated 10/26/2018; US 2012/0015828) (hereinafter “Ozawa”).
Regarding claim 1, Joo discloses a reaction container, comprising: 	 a base having a first surface having at least one region where a plurality of recessed portions are formed and recessed from the first surface (see FIGS. 2 and 8: base (structure 10) including a microwell array layer (13) having a plurality of recessed In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Further, doing so would have been the simple substitution of one known means for bonding a base to a cover member with another for the predictable result of bonding the base to the cover in a manner that facilitate the reaction process to be carried out. 
Regarding claim 2, modified Joo discloses wherein the cover member has light transmittance of 25% or more in a range of from 480 nm to 570 nm (Ozawa indicates wherein the optical transparency of the cover member (401’) is 50% or more of light having a wavelength of 750 nm or less; see Ozawa at ¶ [0135]). 
Regarding claim 3, modified Joo does not explicitly disclose wherein the wherein the cover member has a highest infrared absorbance on a first surface side in a direction perpendicular to the first surface. However, modified Joo does disclose wherein the transparent base (see FIG. 12: substrate 402’) transmits visible light but absorbs infrared light, and is welded by laser welding to the cover member (substrate 401’; see Ozawa at FIGS. 10-12 and ¶¶ [0063] and [0126]). A first surface of the cover member (401; i.e., lower face coupled to the base 402’; see Ozawa at FIG. 12) and a second surface of the base (i.e., upper face of the base (402’) coupled to the cover 
Regarding claim 4, modified Joo discloses a plurality of detection electrodes positioned inside the recessed portions where a liquid sample is to be accommodated (see Joo at FIG. 8 and ¶ [0027]; Electrodes 121).
Regarding claim 5, modified Joo discloses at least one region having a perimeter welded to the cover member enclosing the at least one region (the cover member of modified Joo would include the spacers (edges) of the cover member (401’) of Ozawa after infrared welding; see FIG. 12 of Ozawa). Modified Joo, however, does not explicitly disclose wherein the at least one region includes a plurality of regions independent from one another. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have duplicated the at least one region of modified Joo, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art (MPEP § 2144.04 VI. B.). One would have been motivated to duplicate the at least one region of modified Joo for the purpose of processing a plurality of samples simultaneously.  
Regarding claim 6, modified Joo discloses wherein the cover member has a total light transmittance of 0.01 to 60% (Ozawa indicates wherein the optical transparency of the cover member (401’) is no less than 70% of light having a wavelength of 750 nm or less; see Ozawa at ¶ [0135]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.